Citation Nr: 9917220	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar disc syndrome, status post laminectomy.

2.  Entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected lumbar disc 
syndrome, status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

Service connection was initially denied for a back disorder 
by rating decisions issued in April 1971 and October 1976.  
The Board of Veterans' Appeals (Board) granted service 
connection for a back disability in an October 1991 decision.  
Following this grant of service connection, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, granted a 10 percent disability rating.  The veteran 
appealed this decision to the Board.  The disability rating 
was subsequently increased to 20 percent by a July 1993 
rating decision and concurrent Supplemental Statement of the 
Case.

During the course of this appeal, the veteran moved.  
Consequently, the RO in Waco, Texas, now has jurisdiction 
over this case.

The evidence on file shows that the veteran was to provide 
testimony at a personal hearing before a Member of the Board 
in March 1994.  However, his request for a hearing was 
withdrawn on the date of the scheduled hearing.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the back disability, remains an "original claim" 
and is not a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Where entitlement to 
compensation has already been established in a prior final 
rating action, an appellant's disagreement with a subsequent 
rating is a new claim for an increased evaluation based on 
the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  

In this case, a review of the evidence shows that rather than 
provide a staged rating for discrete intervals during the 
pendency of the appeal, the RO made the highest rating award 
it found was warranted retroactive to the earliest effective 
date assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record. 

This matter was previously before the Board in August 1995, 
at which time it was remanded for additional development to 
include consideration of the issue of entitlement to service 
connection for a psychiatric disorder as secondary to the 
back disability.  It has now been returned to the Board for 
further appellate consideration.  

The Board notes that in a February 1999 Supplemental 
Statement of the Case, the RO denied an increased evaluation 
for the veteran's back disability on an extra-schedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
issue is addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  Lumbar disc syndrome, status post laminectomy is 
productive of not more than moderate disablement.

2.  The June 1993 VA examination report shows the veteran has 
a tender scar measuring 12 centimeters midline on the lower 
lumbar area.

3.  The claim for service connection for a psychiatric 
disorder as secondary to the service-connected lumbar disc 
syndrome, status post laminectomy is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 20 percent for lumbar spine syndrome, status post 
laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (1998).

2.  The criteria for assignment of a separate evaluation of 
10 percent for a 12 centimeter midline, tender scar on the 
lower lumbar area have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

3.  The claim of entitlement to service connection for a 
psychiatric disorder as secondary to the service-connected 
lumbar spine syndrome, status post laminectomy is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's spine and psychiatric condition were both 
clinically evaluated as normal on his September 1965 
enlistment examination.  His service medical records show 
that he sought treatment for pain in the lumbar area which 
radiated up to the dorsal area in March 1968.  He again 
sought treatment for back pain in July 1968.  At that time, 
he gave a history of having pain in the lumbar spine nine (9) 
months earlier, and reported that this pain was now 
recurrent.  Examination revealed left paraspinal spasm.  The 
service medical records do not show treatment for or a 
diagnosis of a psychiatric disorder during the veteran's 
period of military service.  On his August 1968 separation 
examination, the veteran's spine and psychiatric condition 
were clinically evaluated as normal.  However, he reported at 
that time that he had experienced recurrent back pain for the 
past seven (7) months.


The veteran's original claim of entitlement to service 
connection was received in November 1970.  

Private medical records were subsequently obtained that 
showed he was hospitalized in August 1970 for chronic back 
pain of three (3) years duration.  These records show that he 
underwent both a lumbar myelogram, and a lumbar laminectomy.  
Diagnoses at that time included 4th and 5th lumbar disc 
syndrome.  A private doctor's statement dated in December 
1970 reported that the veteran had been under the doctor's 
care for low back strain since May 1970.  

Further, the veteran underwent VA neurologic and orthopedic 
examinations in March 1971.  The neurologic examination found 
no evidence of neurologic disease.  The orthopedic 
examination diagnosed chronic low back ache, post-recent 
laminectomy with no relief and with mild atrophy and 
weakness, left lower extremity.  These records contain no 
pertinent findings regarding the veteran's psychiatric 
condition.  

Service connection for a back disorder was denied by the RO 
in April 1971.  The veteran did not appeal this decision, and 
it became final.

The veteran submitted a new claim of service connection for a 
back disorder in June 1976.  Thereafter, additional private 
medical records were obtained which showed treatment for back 
problems in 1975 and 1976.  No pertinent findings were made 
regarding the veteran's psychiatric condition.  In an October 
1976 rating decision, the RO found that this evidence did not 
contain new and material evidence which would allow for 
reconsideration of the previous denial.  The veteran was 
informed of this decision, and did not appeal. 

In May 1990, the veteran submitted a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and requested that his claim of service connection for a back 
disorder be reopened.  

VA medical records were subsequently obtained which showed 
the veteran was hospitalized in May 1990.  It was noted that 
at the time of admission the veteran reported that he had 
come to the hospital because his back was hurting and he said 
he heard God telling him the he needed to go to the hospital.  
With respect to his back, it was noted that X-rays of the 
back and knees had been ordered, he was assigned to physical 
therapy, and he was scheduled to be evaluated by an 
orthopedic surgeon.  However, prior to completion of these 
procedures, the veteran requested discharge.  It was noted 
that he did not receive any medication because of "Irregular 
discharge status."  Further, it was noted that he was 
treated symptomatically with Motrin for low back pain, and 
that he was assigned physical therapy assignments.  

Regarding his psychiatric condition, it was noted on 
admission that the veteran reported having an irritable mood, 
depression, nervousness, and difficulty getting along with 
others.  The veteran's brother confirmed that the veteran was 
easily irritable, hostile at times, and unable to work for 
the last several months and that he had been complaining of 
pain.  During hospitalization it was noted that the veteran 
was assigned to an "Open Ward" with full privileges, but 
that he remained withdrawn to himself and did not associate 
with the other ward mates.  Additionally, he was extremely 
irritable, hostile and loud when he was asked anything 
concerning his personal or family history.  He was prescribed 
Thorazine, but refused to take the medication.  At discharge, 
he was found to be competent, nonsuicidal, nonhomicidal, as 
well as alert and oriented to person, place, and time.

Diagnoses from the May 1990 hospitalization were brief 
reactive psychosis with depression; chronic low back pain; 
and chronic periodontitis.

In an August 1990 rating decision, the RO denied service 
connection for PTSD and confirmed the prior denial of service 
connection for a back disorder.  The veteran appealed the 
back disorder claim to the Board.

Additional VA medical records were obtained that showed the 
veteran was hospitalized from October to December 1990.  It 
was noted that the veteran was admitted to the rehabilitation 
service with a history of chronic low back pain.  

The veteran reported that he had experienced low back pain 
since 1967, and that he was status post back surgery in 1970.  
It was also noted that the veteran had a history of 
depression.  Physical examination showed that range of motion 
and motor power for the musculoskeletal system was within 
functional limits for all extremities.  Examination of the 
lumbosacral spine showed a healed surgical scar.  Mobility of 
the spine was found to be decreased due to pain.  Tenderness 
at L5-S1 was noted.  Deep tendon reflexes were 1+ and 
symmetrical.  Sensory to pinprick was grossly intact.  During 
hospitalization, the veteran received physical therapy, 
kinesitherapy, and occupational therapy.  He showed minimal 
improvement with the therapy sessions.  

X-rays of the lumbosacral spine showed minimal spondylosis of 
the lumbar spine with small anterior marginal osteophyte.  
There was narrowing of the neural foramina, L4-S1.  
Degenerative facet joint was visualized at the level of L4-5 
and L5-S1.  The left sided lamina of the lumbar spine was 
poorly delineated.  There was no fracture or dislocation.  
Some increased sclerotic changes of the posterior elements of 
L5 and S1 were noted, but there was no definite evidence of 
laminectomy.  

A droplet of opacity measuring approximately 3 mm in diameter 
was noted at the sacral caudal sac region, which it was 
opined could present a residual drop of "pentcopague."  It 
was also noted that the veteran had a PTSD evaluation during 
this hospitalization, but no pertinent details were listed in 
these records.  Diagnoses from this hospitalization were 
chronic low back pain syndrome, status post back surgery, and 
depression.  On discharge, the veteran was advised not to 
lift or push heavy weights, jump, or jog.  It was also noted 
that he was supposed to follow-up at the Mental Hygiene 
Clinic in four weeks.

During the course of this appeal, several lay statements were 
submitted in support of the veteran's claim from his 
relatives and former spouse.  These statements reported that 
the veteran experienced chronic back pain since his discharge 
from active duty.  

These lay statements also described the veteran's various 
psychiatric problems, including memory loss and difficulty 
concentrating which was reported to have resulted in the 
veteran loosing several jobs.  

The veteran also provided testimony on his claim of service 
connection for a back disorder at a personal hearing before 
the RO in May 1991.  At this hearing the veteran testified 
about his in-service and post-service back problems. 
He testified that he was currently on medication for his back 
disorder, but that the pain continued despite this 
medication.  

Additionally, he had a transcutaneous electrical nerve 
stimulating (TENS) unit which helped a little.  The veteran 
also testified that he could hardly bend as a result of his 
back pain.  Further, the veteran's brother provided testimony 
which confirmed that the veteran had a chronic back disorder 
since his discharge from service.

In an October 1991 decision, the Board found that the veteran 
had submitted new and material evidence to reopen his claim, 
and that he was entitled to a grant of service connection for 
a back disorder.

Following the Board's grant of service connection, the RO 
assigned a 10 percent disability rating for the veteran's 
back in a November 1991 rating decision.  This rating was 
effective May 31, 1990, the date of receipt of the reopened 
claim.  Also, a temporary, total rating (100 percent) was 
assigned for the veteran's hospitalization for treatment of 
the back disability.  This 100 percent rating was effective 
October 31, 1990, the date of admission for the VA 
hospitalization.  

Since the veteran was discharged from this hospitalization on 
December 12, 1990, the assigned rating was returned to 10 
percent, effective January 1, 1991.  The veteran appealed 
this decision to the Board, contending that his back disorder 
was more disabling than contemplated by the assigned rating.

A VA outpatient treatment report is on file for November 
1992, which showed that the veteran sought treatment after 
"blacking out."  It was also noted that he had a back 
problem.  He was diagnosed with hypertensive cardiovascular 
disease and disc disease.

Additional medical records were subsequently obtained from 
the VA Medical Center (VAMC) in Dublin, Georgia, which 
covered the period from December 1990 to November 1992.  In 
December 1990 the veteran was admitted to domiciliary care 
for treatment of his back pain and depression.  During this 
period the veteran underwent vocational rehabilitation in an 
effort to gain meaningful employment.  The veteran received 
an irregular discharge in April 1992, with discharge 
diagnoses of chronic low back pain and chronic depression.  
With respect to his employability, it was noted that he was 
employable with limited activity.

The veteran was accorded a VA spine examination in June 1993.  
The examiner noted that he had reviewed the veteran's claims 
file in conjunction with this examination.  At this 
examination, the veteran reported that he had not worked 
since 1988 due to his back problems.  He also reported that 
he was hospitalized for a prolonged period at a VA hospital 
in Dublin, Georgia, after 1988, but this was a domiciliary 
care type of treatment.  He continued to complain of chronic 
back pain with some pain radiating down his right lower 
extremity.  

Examination of the back showed the veteran's pelvis to be 
level.  The examiner noted that there was a vertically placed 
midline scar on the low lumbar area measuring about 12 cm.  
This scar was found to be well-healed and very minimally 
tender.  Additionally, the examiner noted that the veteran's 
lateral bending of the lumbosacral spine was about 75 percent 
of normal.  On forward bending, the veteran would bend 
forward about 30 or 40 degrees and claim to have a marked 
degree of back pain.  Deep tendon reflexes in the lower 
extremities showed the knee jerks to be equal and active.  
The right ankle jerk was noted to be hypoactive, barely 
perceptible.  Similarly, the left ankle jerk was also 
hypoactive, but could be demonstrated.  Straight leg raising 
caused posterior thigh and back pain at about 70 to 80 
degrees.  

Also, the examiner noted that X-rays of the lumbosacral spine 
were obtained and reviewed.  All intervertebral disc spaces 
were well maintained.  The contour and texture of the lumbar 
vertebra were essentially normal with the exception of a 
moderate degree of generalized demineralization.  The 
examiner noted that the claims file showed that previous X-
rays of the veteran's lumbosacral spine were interpreted as 
showing narrowing of the intervertebral disc spaces at L4-5 
and L5-S1, but on the X-rays taken at this examination he 
(the examiner) could certainly not visualize any significant 
narrowing of any intervertebral disc space.  The sacroiliac 
joints and hip joints appeared to be normal.  

Furthermore, it was noted that the veteran described some 
feeling of confusion in his mental facilities when he 
experienced back pain.  The examiner opined that there was 
"certainly some considerable possibility that there are some 
psychogenic elements in his complaints."  Consequently, the 
examiner recommended that the veteran seek an appointment 
with the psychiatric clinic.  

Based on the foregoing, the examiner diagnosed history of 
ruptured intervertebral disc, presumably at L4-5 which was 
treated by laminectomy and diskectomy in August 1970.  
Moreover, the examiner stated that the veteran apparently did 
well following this surgery, and was able to return to work 
as a brick layer.  It was noted that the veteran reported he 
was able to work from 1971 to 1988, but had had increased 
back pain since.  From the veteran's history, the examiner 
opined that he had "moderate impairment of back function."

X-rays of the veteran's pelvis are also on file.  These X-
rays showed that the bony pelvis appeared intact, and that 
the hip and sacroiliac joints were within normal limits.  
Also, there was metallic shot overlying the sacrum.

Following this examination, the RO increased the assigned 
disability rating to 20 percent by a July 1993 rating 
decision and concurrent Supplemental Statement of the Case.  

The RO noted that the recent VA examination indicated that 
the veteran did have moderate impairment due to his lumbar 
disc syndrome.  Therefore he was granted the increased rating 
pursuant to Diagnostic Code 5293.  This new rating was 
effective May 31, 1990, with the 100 percent rating effective 
October 31, 1990, and the 20 percent rating effective again 
from January 1, 1991.

The case came before the Board in August 1995.  At that time 
the Board noted the findings of the 1990 hospitalization 
reports, as well as the June 1993 VA examination.  
Specifically, the fact that the veteran was hospitalized for 
psychiatric problems, and the VA examiner's opinion that 
there was considerable possibility that there was some 
psychogenic elements to his back complaints.  The Board also 
noted that the veteran's representative had contended that 
the case presented a question of entitlement to service 
connection for a psychiatric disorder as secondary to the 
service-connected back disability, and that this question was 
inextricably intertwined with the claim for an increased 
evaluation.  

Moreover, the Board noted that the case of Allen v. Brown, 7 
Vet. App. 439, 448 (1995), might be applicable to the instant 
case.  The case of Allen held that, pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.301(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Thus, the 
Board was of the opinion that aside from the possible causal 
relationship between the veteran's back disability and any 
psychiatric disorder, there was a question whether the 
service-connected back disability was aggravating a 
nonservice-connected disorder of a psychiatric nature.  

Consequently, the Board remanded the case for the RO to 
obtain copies of the complete clinical records of the 
veteran's hospitalizations in 1990.  The RO was to also 
obtain copies of the veteran's outpatient treatment reports 
relating to any treatment for a back disability or 
psychiatric disability since January 1, 1991.  

Finally, the RO was make arrangements for special orthopedic 
and psychiatric examinations of the veteran.  Among other 
things, the examiners were to express an opinion concerning 
whether there was any etiological relationship between any 
psychiatric disability found, and the veteran's service-
connected low back disability.  Additionally, the examiners 
were to express an opinion concerning whether there had been 
any aggravation of the veteran's psychiatric disorder by 
reason of the service-connected low back disability.

Following the Board's remand, the RO sent development letters 
to the veteran in February and March 1996.  The veteran was 
requested to identify all VA and non-VA health care providers 
who had treated him for his back disability and/or 
psychiatric disorder since January 1, 1991.  He responded by 
reporting treatment for a "spinal illness" in 1991 and 1992 
at the VAMC in Dublin, Georgia, and the VAMC in Pensacola, 
Florida.  The RO subsequently sent requests for records to 
both facilities.

The Pensacola VAMC reported that there were no records of 
appointments for the veteran during the identified time 
period.

Additional records were received from the Dublin VAMC which 
included social work assessments conducted on the veteran in 
May and December 1990.  The December 1990 assessment found 
that the veteran appeared physically able to pursue full-time 
employment.  However, he was found to have poor insight, poor 
judgment, poor impulse control, and it was noted he lacked a 
source of income.  It was also noted that he appeared to have 
some employment potential.  Finally, it was recommended that 
he be discharged into domiciliary care.

The evidence on file shows that the veteran was scheduled to 
undergo VA examinations in June and July 1997, but that he 
failed to appear.  Further, the evidence shows that 
notification of these examinations were sent to the veteran's 
address of record, and that this correspondence was not 
returned.

In a February 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 20 percent rating for 
the back disability, and denied service connection for a 
psychiatric disorder as secondary to the back disability.  
Among other things, the RO noted that the veteran failed to 
appear for VA examinations scheduled for both claims.  The RO 
also noted that an extraschedular rating had been considered 
for the veteran's back disability under 38 C.F.R. 
§ 3.321(b)(1).  

However, the RO found that the evidence did not show that the 
case presented such an unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  With 
respect to the psychiatric disorder, the RO found that the 
additional evidence obtained by the Board's remand directives 
did not contain any evidence to support a grant of service 
connection.


I.  Entitlement to an increased 
evaluation for lumbar disc syndrome, 
status post laminectomy, currently 
evaluated as 20 percent disabling.

Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).


In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The veteran's current disability rating is assigned pursuant 
to Diagnostic Code 5293, which provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

Other applicable regulations include Diagnostic Code 5292, 
which provides for the evaluation of limitation of motion of 
the lumbar spine.  When the limitation of motion of the 
lumbar spine is slight, a 10 percent rating is provided.  
When the limitation of motion is moderate, a 20 percent 
rating is provided.  When the limitation of motion is severe, 
a rating of 40 percent is warranted.



The criteria of Diagnostic Code 5295 provide for the 
evaluation of lumbosacral strain.  With characteristic pain 
on motion, a rating of 10 percent is provided.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a rating of 20 
percent is provided.  When severe with listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor; the date the claim was 
received or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.


Analysis

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his low 
back disability is more disabling than contemplated by the 
current evaluation.  Therefore, his claim for an increased 
evaluation is well-grounded.  VA afforded the veteran a VA 
medical examination, obtained medical records from 
physicians, and he has not identified any additional 
pertinent evidence that has not been obtained or requested by 
the RO.  Therefore, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to his claim.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the Court held in Stegall v. West, 11 
Vet. App. 268 (1998), that a remand by the Board confers on a 
veteran or other claimant the right to VA compliance with the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with the terms of such an order.  
However, the Court has also held that the duty to assist is 
not exclusively a "one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

In view of the foregoing, the Board is of the opinion that 
the Court did not intend for the holding of Stegall to apply 
in cases where the veteran has chosen not to cooperate.  
Therefore, the Board finds that the RO took all reasonable 
efforts under the circumstances to comply with the August 
1995 remand directives, and the deficiencies, particularly 
the lack of a VA examination, are due to the veteran's 
failure to cooperate.  Accordingly, a new remand is not 
warranted to comply with the Court 's holding in Stegall, 
supra.

The Board further notes that it has considered the 
requirements of 38 C.F.R. § 3.655 due to the veteran's 
failure to appear for the scheduled VA examinations.  No good 
cause has been shown or alleged for the veteran's failure to 
appear for these examinations.  Although one of the 
examinations was to evaluate the nature and severity of the 
veteran's service-connected back disability, the Board notes 
that he did appear for the VA examination in June 1993.  More 
importantly, pursuant to the Court's holding in Fenderson, 
supra, the issue on appeal is not a new claim for an 
increased rating, but a claim of dissatisfaction with the 
initial rating following a grant of service connection.  

Given this holding, as well as the requirement of "staged" 
ratings, the Board will adjudicate the veteran's claim for a 
disability rating in excess of 20 percent based upon the 
evidence of record.  Furthermore, given the fact that the 
veteran was granted service connection on the reopening of a 
previously final, disallowed claim, the Board cannot look at 
the evidence pertaining to the severity of his back disorder 
prior to the date of his reopened claim in May 1990.  See 
38 C.F.R. § 3.400.

The medical evidence does not show that the veteran's back 
disorder is manifest by severe symptoms, with recurring 
attacks and intermittent relief; nor severe limitation of 
motion.  This finding is supported by the fact that the June 
1993 VA examiner found that the veteran's lateral bending of 
the lumbosacral spine was about 75 percent of normal, and 
that on forward bending he could bend about 30 or 40 degrees 
and claimed to have a marked degree of back pain.  

The Board also notes that the examiner opined, based upon the 
veteran's history, that the veteran had "moderate impairment 
of back function."  It is further noted that the examiner 
made this opinion after a review of the veteran's claims 
file.  Therefore, the Board concludes that the veteran does 
not meet or nearly approximate the criteria for a higher 
disability rating under either Diagnostic Codes 5292 or 5295.  
38 C.F.R. § 4.71a.

Moreover, neither the June 1993 VA examiner, nor the other 
medical records on file, listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Accordingly, the veteran 
does not meet or nearly approximate the criteria for the next 
higher rating under Diagnostic Code 5293 either.  38 C.F.R. 
§ 4.71a.

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in 
excess of 20 percent.  Granted, the veteran has asserted that 
his back disorder is manifest by pain.  Despite these 
subjective complaints, the record does not contain evidence 
by which it can be factually ascertained that there is 
functional impairment attributable to the back which would 
warrant a rating in excess of the 20 percent rating currently 
in effect.  Also, the evidence on file does not show that 
crepitation is present.  Therefore, the factors to be 
considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide any basis for a rating in excess of 20 percent on 
a schedular basis.




The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118; Diagnostic Codes 7803, 7804, 7805 (1998);  
Esteban v. Brown, 6 Vet. App. 259 (1994).

For the reasons stated above, the Board concludes that the 
veteran is not entitled to a disability rating in excess of 
20 percent for his back disorder under any of the potentially 
applicable Diagnostic Codes.  Therefore, his claim for a 
schedular rating in excess of 20 percent for his back 
disorder must be denied.

However, in the current case, residuals of scarring from 
previous lumbar surgery have been reported as well healed but 
mildly tender.  Application of the pertinent governing 
criteria permit the assignment of a separate evaluation of 10 
percent for the 12 centimeter midline scar on the lower 
lumbar area reported on VA examination in June 1993.


II.  Entitlement to service connection 
for a psychiatric disorder as secondary 
to the service-connected lumbar disc 
syndrome, status post laminectomy.

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  



In addition to these general rules of service connection, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.310(a) (1998).  

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit, 5 Vet. App. at 92-93.

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  

The continuity standard is established by medical evidence 
of a current disability; evidence that a condition was noted 
in service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In the instant case, the veteran's claim of service 
connection for a back disorder is based solely on the 
contention that it is secondary to his service-connected 
lumbar disc syndrome, status post laminectomy.  Consequently, 
the Board will not address whether or not the veteran is 
entitled to service connection on a direct basis.  Also, as 
with the back disability claim, the Board finds that the RO 
has complied with the directives of the August 1995 remand to 
the extent permitted by the cooperation of the veteran.  See 
Wood, supra.  

For the reasons stated below, the Board finds that the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected back disability.  

In Savage, supra, the Court held that where the disability is 
of the type as to which lay observation is not competent to 
identify its existence, medical evidence, and not simply a 
showing of continuity of symptoms, is needed to provide a 
nexus between the veteran's in-service symptoms and the 
currently diagnosed disabilities.  

Here, the Board notes that the evidence on file shows no 
treatment for or diagnosis of a psychiatric disorder during 
service or shortly thereafter.  In fact, the first evidence 
of treatment for psychiatric problems was in 1990, 
approximately twenty-two years after the veteran's discharge 
from service.  Accordingly, the Board finds that competent 
medical nexus evidence is necessary to relate the veteran's 
psychiatric disorder to his service-connected back 
disability.  See also Grottveit, at 93; Caluza at 504

The Board notes that the evidence supports a finding that the 
veteran has a psychiatric disorder.  Additionally, the June 
1993 VA examiner opined that there was "certainly some 
considerable possibility that there are some psychogenic 
elements in his complaints."  However, the Board notes that 
the Court has found that purely speculative medical opinions 
do not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Granted, the Court has acknowledged that word parsing in 
other medical nexus cases may have created an unclear picture 
for ascertaining what constitutes sufficient evidence to 
satisfy the medical nexus requirement.  Hicks v. West, 12 
Vet. App. 86, 90 (1998).  However, the Court has made it 
clear that what is sufficient for competent medical nexus 
evidence depends on the specific facts of the case.  Bloom v. 
West, 12 Vet. App. 185 (1999) (the truth of the matter is 
that no template is possible that will apply to the almost 
infinite number of fact situations that can arise.  What is 
speculative in one context might be less so in another.)




In the August 1995 remand the Board acknowledged that the VA 
examiner's opinion indicated the possibility of an 
etiological relationship between the veteran's psychiatric 
disorder and his back disability.  However, the Board also 
noted that opinion could also indicate the possibility that 
the service-connected back disability was aggravating the 
nonservice-connected psychiatric disorder.  If either theory 
was correct, then the veteran was and is entitled to a grant 
of service connection.  

In order to determine the validity of either theory, the 
Board remanded the case for additional development to include 
special orthopedic and psychiatric examinations.  As stated 
above, the veteran failed to appear for either examination.  
Therefore, without competent medical evidence clarifying 
whether what relationship, if any, exists between the 
veteran's back and psychiatric disorders, the Board concludes 
that the evidence is too speculative for a grant of service 
connection in the instant case.  Accordingly, the Board finds 
that the veteran's claim of entitlement to service connection 
for a psychiatric disorder as secondary to the back disorder 
is not well-grounded and must be denied. 

Furthermore, since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).





In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  

However, where an application for benefits is not complete 
and VA is on notice through a veteran's assertion of hearsay 
medical evidence that may complete the application, VA has an 
obligation under 38 U.S.C.A. § 5103(a) to inform the veteran 
of the evidence necessary to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

In the instant case, the Board finds that the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been obtained or requested that would 
well ground her claims.  McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997); Epps, supra.


ORDER

Entitlement to a schedular disability rating in excess of 20 
percent for a back disorder is denied.

Entitlement to a separate evaluation of 10 percent for a 12 
centimeter midline scar on the lower lumbar area is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected lumbar disc syndrome, 
status post laminectomy is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658(1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that VA regulations provide that to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1998).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


The RO expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) and held that such referral was not 
warranted.

However, having reviewed the record with these mandates in 
mind, the Board finds that there is evidence in the record to 
suggest that the veteran's disability may cause marked 
interference with employment.  Specifically, the veteran has 
stated on multiple occasions, including his June 1993 VA 
examination, that he has not worked since 1988 due to his 
back pain.  

Granted, other evidence on file, including the lay statements 
from the veteran's relative and former spouse, indicates that 
the veteran's employment problems are due to his psychiatric 
problems.  Nevertheless, the Board is of the opinion that the 
evidence does indicate that the veteran's back disability may 
have resulted in marked interference with employment.  

Therefore, in accordance with the statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
provide an employment history including 
attendance records from his employers, 
medical disability slips, tax records and 
any other evidence which would reflect 
the periods he was unable to work due to 
his service-connected lumbar disc 
syndrome, status post laminectomy.

2.  Thereafter, the RO should 
readjudicate whether the issue of 
entitlement to extraschedular benefits 
for right acromioclavicular joint 
disability, post operative status, under 
38 C.F.R. § 3.321(b)(1), should be 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Services (now the Under Secretary for 
Benefits) for consideration of assignment 
of an extraschedular evaluation 
commensurate with the average earning 
capacity impairment.

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case regarding this matter and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

